            Case 2:18-cv-02128-JHE Document 26 Filed 06/17/20 Page 1 of 5                             FILED
                                                                                             2020 Jun-17 PM 03:08
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 JEREMY LIVINGSTON.,                             )
                                                 )
           Plaintiff,                            )
                                                 )
 v.                                              )    Case No.: 2:18-cv-02128-JHE
                                                 )
 BIRMINGHAM LANDMARKS, INC.,                     )
                                                 )
           Defendant.                            )

                                 MEMORANDUM OPINION1

       Plaintiff Jeremy Livingston (“Livingston” or “Plaintiff”) and Defendant Birmingham

Landmarks, Inc. (“Birmingham Landmarks” or “Defendant”) have jointly moved for approval of

their settlement agreement, (doc. 25), which represents the resolution of a disputed matter under

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”). For the reasons set forth below,

the court approves the parties’ settlement.

                                        Background Facts2

       Defendant Birmingham Landmarks owns the historic Alabama Theatre and Lyric Theatre.

Birmingham Landmarks rents these venues to producers of entertainment productions,

performances, competitions, and other events. Birmingham Landmarks has employment contracts

with individuals performing duties essential to the operation of the Alabama Theatre and the Lyric

Theatre as entertainment venues. Additionally, when it acts as a broker, Birmingham Landmarks




       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment.
       2
          The parties have laid out these agreed-upon facts and positions in their motion for
settlement approval. (See doc. 25).
           Case 2:18-cv-02128-JHE Document 26 Filed 06/17/20 Page 2 of 5



has independent contractor agreements with many individuals capable of performing the services

needed by producers renting the theatres.

       Plaintiff claims that during the relevant time-period, Birmingham Landmarks employed

him as a Sound Director, but incorrectly considered him an independent contractor and failed to

pay him overtime compensation when he performed services at the Alabama Theatre and/or Lyric

Theatre in excess of forty hours during a work week. Plaintiff contends that he complained to

Birmingham Landmarks about its failure to pay him overtime and that Birmingham Landmarks,

in retaliation for his complaints, terminated his employment as Sound Director.

       Birmingham Landmark contends that its primary business is that of owning and operating

entertainment venues and not producing entertainment events. Birmingham Landmarks contends

that, to the extent it referred workers to producers and performers who rented its venues,

Birmingham Landmarks operated as a broker. Birmingham Landmarks contends that it did not

employ Livingston as a Sound Director, sound operator, or audio operator. Birmingham

Landmarks contends Livingston did not complain about overtime compensation. Birmingham

Landmarks contends that if Livingston did complain about overtime compensation (which it

denies), it did not bar Livingston from providing services at the Alabama Theatre or the Lyric

Theatre in retaliation for any complaint regarding overtime compensation.

       The parties reached a settlement through court-conducted mediation, which provides as

follows:

   1. As consideration for the payment of the sum of Seventeen Thousand Five Hundred and
      No/100 Dollars ($17,500.00) comprised as follows:

            a. Five Hundred and Twenty Dollars ($520.00) less withholdings required by law, as
               compensation paid pursuant to the Fair Labor Standards Act, with such payment
               reported via W-2 to taxing authorities;

                                                   2
           Case 2:18-cv-02128-JHE Document 26 Filed 06/17/20 Page 3 of 5



            b. Five Hundred and Twenty Dollars ($520.00) paid as liquidated damages pursuant
               to the Fair Labor Standards Act, with such payment reported via Form 1099 to
               taxing authorities;

            c. Fifteen Thousand Four Hundred Sixty and No/100 Dollars ($15,460.00) for
               personal injury and attorney's fees and costs and not as back pay, front pay, nominal
               damages, economic compensatory damages, liquidated damages, punitive damages
               or the value of equitable relief, with such payment reported via Form 1099 to taxing
               authorities; and

            d. One Thousand and No/100 Dollars ($1,000.00) paid to Livingston by or on behalf
               Birmingham Landmarks as consideration for the general release executed by
               Livingston in favor of Birmingham Landmarks, with such payment reported via
               Form 1099 to taxing authorities.3

                                               Analysis

       If an employee proves his employer violated the FLSA, the employer must remit to the

employee all unpaid wages or compensation, liquidated damages in an amount equal to the unpaid

wages, a reasonable attorney’s fee, and costs. 29 U.S.C. § 216(b). “FLSA provisions are

mandatory; the ‘provisions are not subject to negotiation or bargaining between employer and

employee.’” Silva v. Miller, 307 Fed. Appx. 349, 351 (11th Cir. 2009) (quoting Lynn’s Food

Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982)). “Any amount due that

is not in dispute must be paid unequivocally; employers may not extract valuable concessions in

return for payment that is indisputably owed under the FLSA.” Hogan v. Allstate Beverage Co.,

Inc., 821 F. Supp. 2d 1274, 1282 (M.D. Ala. 2011). Consequently, parties may settle an FLSA




       3
         Livingston knowing and voluntary generally releases and discharges Birmingham
Landmarks, and all its directors, employees, agents, attorneys, successors, and assigns of
Birmingham Landmarks, as more particularly set forth in the Settlement and General Release
Agreement, attached as document (25-1), and agrees to the other terms and conditions of the
Settlement and General Release Agreement.
                                               3
             Case 2:18-cv-02128-JHE Document 26 Filed 06/17/20 Page 4 of 5



claim for unpaid wages only if there is a bona fide dispute relating to a material issue concerning

the claim.

       In Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982), the

Eleventh Circuit stated there is only one context in which compromises of FLSA back wage or

liquidated damage claims may be allowed: a stipulated judgment entered by a court which has

determined that a settlement proposed by an employer and employees, in a suit brought by the

employees under the FLSA, is a fair and reasonable resolution of a bona fide dispute over FLSA

provisions. The primary focus of a court’s inquiry in determining whether to approve an FLSA

settlement is to ensure that an employer does not take advantage of its employees in settling their

claim for wages and other damages due under the statute. Collins v. Sanderson Farms, Inc., 568

F. Supp. 714, 719 (E.D. La. 2008).

       The parties’ dispute as to the merits of the case is legitimate. Specifically, there is a bona

fide dispute as to whether Livingston was an employee or an independent contractor. Each party

agrees there exists a possibility that the court may grant summary judgment in favor of

Birmingham Landmarks on the independent contractor/employee issue, and, if so, both of

Livingston’s claims would be dismissed with no recovery. (Doc. 25 at 9-10). The parties also

agree that there is a possibility the court may not enter summary judgment in favor of Birmingham

Landmarks on this issue, and Livingston’s claims would proceed to trial unless settled. (Id. at 10).

The same can be said for Livingston’s retaliation claim. (Id.). If Livingston prevails, Livingston

may be able to establish liability for overtime compensation for $520, for liquidated damages in

the amount of $520, and an attorney’s fee in excess of $25,000. (Id. at 11). Thus, even if

Livingston prevails, based on the records, his overtime claim, with liquidated damages, may have

the value of $1,040.00. (Id.). If Livingston were to prevail on his retaliation claim, an award of
                                                     4
          Case 2:18-cv-02128-JHE Document 26 Filed 06/17/20 Page 5 of 5



damages may or may not exceed the value of the settlement reached. (Id.). Having reviewed the

motion for approval of settlement, the proposed settlement agreement is a fair and reasonable

resolution of this bona fide dispute.

       “Where the attorney’s fee was agreed upon separately, without regard to the amount paid

to the plaintiff, then ‘unless the settlement does not appear reasonable on its face or there is reason

to believe that the plaintiff’s recovery was adversely affected by the amount of fees paid to his

attorney, the Court will approve the settlement without separately considering the reasonableness

of the fee to be paid to plaintiff’s counsel.’” Davis v. The Filta Group, Inc., 2010 WL 3958701,

*2 (M.D. Fla. Sept. 20, 2010) (quoting Bonetti v. Embarq Mgmt. Co., 2009 WL 2371407, *5 (M.D.

Fla. Aug. 4, 2009)). Because the parties represent the attorney’s fee was separately negotiated

during court-conducted mediation, the court concludes Plaintiff’s recoveries were not affected by

the amount of the attorneys’ fee. The court has considered the amount of the fee and finds it to be

reasonable.

                                               Conclusion

       Livingston’s FLSA claims represent a bona fide dispute over FLSA provisions, and the

parties’ settlement is a fair and reasonable resolution of this bona fide dispute. Therefore, the

parties’ Joint Motion for Approval of Settlement, (doc. 25), is GRANTED, and the settlement is

APPROVED. A separate order will be entered.

       DONE this 17th day of June, 2020.



                                               _______________________________
                                               JOHN H. ENGLAND, III
                                               UNITED STATES MAGISTRATE JUDGE



                                                      5
